NO.     93-087
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1993



IN RE THE MARRIAGE OF
KAREN PETERSON ERLER,
           Petitioner/Respondent,
     -v-

SCOTT ERLER,
           Respondent/Appellant.




APPEAL FROM:    District Court of the Fourth Judicial District,
                In and for the County of Missoula,
                The Honorable Jack L. Green, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                P. Mars Scott, Mulroney, Delaney & Scott, Missoula,
                Montana
           For Respondent:
                Darla Keck, Datsopoulos, MacDonald & Lind, Missoula,
                Montana


                              Submitted on Briefs:       August 12, 1993
                                              Decided:   October 14, 1993
Filed:



                                   Cl/erk
Justice James C. Nelson delivered the Opinion of the Court.

        This is an appeal from a Fourth Judicial District Court,

Missoula County, opinion, determining that the court did not have

jurisdiction over the custody matters at issue.       We affirm.

        We restate the issues on appeal:

     I . Did the District Court err in concluding that under the
Federal Parental Kidnapping Prevention Act (PKPA) and the Montana
Uniform Child Custody Jurisdiction Act (MUCCJA), it did not have
subject matter jurisdiction?
     II. Did the District Court err by failing to conduct an
evidentiary hearing before it concluded that it did not have
subject matter jurisdiction?
     III. Should this Court strike a provision in the April 26,
1985 order, stating that "visitation rights herein are subject to
the Respondent being concurrent in his child support obligations?"
                                  BACKGROUND

        The    parties,   Karen Peterson Erler (Karen) and Scott Erler

(Scott),      were married on December 22, 1979.    Two   children,   twin

sons,    Thomas and Mark,      were born of the marriage on October 5,

1981.         The marriage was    terminated in Missoula, Montana, on

September 7, 1984 with Karen granted sole custody of the children
and Scott ordered to pay $400 per month per child for child

support.

        The parties have spent numerous days in court on a variety of

issues since their dissolution in 1984, notably for Scott's failure

to pay monthly child support, Karen's $6,500 share of the equity in

their home, and $4000 for Karen's attorney's fees.         In an attempt

to persuade Scott to pay child support for Thomas and Mark, the

Court provided in its April 26, 1985 order that visitation would be

contingent upon Scott's payment of child support to Karen.            This


                                       2
order also states that Scott consented to Karen's move to Seattle,

Washington with the two boys, to establish a permanent residence
there.      A petition         for     modification   of   amended     decree     of

dissolution states that a major reason for moving was to avoid

encountering    Scott.

     In an order dated December 12, 1985, the paternal grandparents

were granted limited visitation with Thomas and Mark, with certain

restrictions.       The District Court noted that "the request of the

grandparents is in part an attempt to circumvent the Court's
earlier    Order     regarding... the     reintroduction   of    the   children    to

their father and the payment of support."
     The latest matter to come before the trial court involved

Scott's motion to quash the writ of execution issued by the court
on his Keogh retirement plan for failure to pay on his dissolution

obligations.        Also involved was Scott's motion for an order of

investigation       and   a   report   concerning   custody     arrangements,     his

motion to modify custody and child support and finally, Karen's

motion to dismiss Scott's petition to modify custody due to lack of

subject    matter    jurisdiction.

     In its order, the trial court concluded that:

            The Motion to Quash Writ of Execution is granted,
     and
                                II.
          The Motion to Dismiss Petition for Modification of
     Custody for Lack of Jurisdiction is granted, and
                               III.
          Having no jurisdiction to hear matters of custody,
     the court takes no action on Respondent's Motion for
     Investigation and Report Concerning Custody Arrangements
     for the Children.
                                IV.

                                           3
          Having no jurisdiction to hear matters of custody of
     these children, the Court takes no action on Respondent's
     Motion to Find Visitation Interference or Respondent's
     Motion to Modify Child Support which was based on the
     condition that he be granted custody.

     The    trial     court     stated    that      it    did,     however,     retain

jurisdiction over child suvvort matters.
     On December 18, 1992, the trial court denied Scott's combined

motion for a Rule 59(g) order to alter or                        amend,   or in the

alternative, a Rule 60(b), order for relief of a judgment or order.

Scott's appeal of the court's denial brings this action before the
Montana Supreme Court.

     Our    standard of         review is        whether     the     lower     court's

conclusions    are   correct.      Steer, Inc. v.          Department     of   Revenue

(1990) I   245 Mont. 470, 474, 803 P.2d 601, 603; In re Marriage of
Danelson    (1992), 253 Mont. 310, 317, 833 P.2d 215, 220.

                      I. SUHJECT MATTER JURISDICTION

     The primary issue on appeal is whether the trial court was

correct in      concluding      that     it   did   not     have    subject     matter

jurisdiction over child custody matters under the PKPA and/or the

MUCCJA.    Scott argues that under the PKPA, "Montana must continue

as the jurisdictional         forum to review all child care issues,

including custody," and that the PKPA supersedes the MUCCJA.                     Karen

counters     that    Scott    is   unable     to     meet    the     jurisdictional

requirements of the MUCCJA and also,                 the PKPA does not confer

subject matter jurisdiction in the instant case.                    We agree.

              A. PARENTAL KIDNAPPING PROTECTION ACT (PKPA)

      Scott argues that the PKPA supersedes the MUCCJA and "protects


                                          4
the rights of a custody state to exercise continuing jurisdiction
over child custody issues."          However,    Karen asserts that the PKPA
"was enacted by Congress so that there will be uniformity in

determining which states will have jurisdiction over child custody

proceedings when there is a conflict between two states attempting

to    simultaneously   assert    jurisdiction."     (Emphasis supplied.)

       Since the PKPA has not previously been interpreted by this

Court, the entire statute is set forth at the end of this opinion.

'    Additionally, we will briefly discuss the history and purposes

of the PKPA.
       The PKPA was enacted by Congress in 1980 to address the

continuing   problems   of   forum    shopping    and   "child    snatching." 28

USC 5 1738A; History: Ancillary Laws and Directives (a), page 228.
Because custody decisions were not thought to be final judgments,

State B would frequently fail to accord full faith and credit to a

decision from State A.          Foster, Child Custody Jurisdiction: UCCJA

and PKPA, 27 NY L Sch L Rev 297, 297-298, (1981).                This fact led to

a growing number of parents seizing their child or children, moving

to another jurisdiction, and bringing an action for custody in the

new jurisdiction to obtain a more favorable judgment.                 27 NY L Sch

L Rev at 298.          All too frequently,         the end result was two

conflicting decisions from the two different jurisdictions.

       The Uniform Child Custody Jurisdiction Act (UCCJA), which had

been adopted by most states to address interstate child custody

disputes, was found to be inadequate to address the problems of

forum shopping and "child snatching" because the UCCJA operated at

                                        5
the state level.      Pettenati, The Effect of the Parental Kidnaping
Prevention Act of 1980 on Child Snatching, 17~2 New Eng 499, 506-
507,   (1982).      The individual states were unable to deal with
problems that were essentially interstate in nature.               %7:2 New Eng
at 507.      Additionally,     the lack of perceived finality in child
custody issues continued to plague the state courts.               17~2 New Eng
at 506.
       The   PKPA    established      national      standards     under    which
jurisdictions    could   determine    whether     they   had   jurisdiction   and
what effect to give the decisions by courts of other jurisdictions.
The PKPA requires full faith and credit be accorded to decisions of
a jurisdiction if the court appropriately exercised jurisdiction
under the PKPA standards.        28 USC 5 1738A(a).
       The statute's general purposes are to promote cooperation and
the exchange of information between state courts, facilitate the
enforcement of custody decisions of sister states and to discourage
continuing interstate controversies over child custody.                 28 USC 5
1738A History; Ancillary Laws and Directives, page 228.                    These
purposes are achieved primarily through 28 USC § 1738A(d) which
provides as follows:
       The jurisdiction of a court of a State which has made a
       child custody determination     consistently   with the
       provisions of this section continues as long as the
       requirement of subsection (c)(l) of this section
       continues to be met and such State remains the residence
       of the child or of any contestant.
       28 USC !j    %738A(d)    vests       continuing   jurisdiction     in the
original state as long as the child or one of the contestants
continues to reside there.           However,    subsection (f) of 28 USC §
                                        6
173819 permits a court of a state to       modify   a determination of
custody of the same child or children made by another court if it
has jurisdiction to make such a custody decision and the court of
the other state no longer has jurisdiction or declines to exercise
its jurisdiction.
     As to the issue of whether the PKPA confers subject               matter

jurisdiction in the instant case, we conclude that it does not
because Montana is the only state involved in the custody issue at
this time.     "The purpose of the PKPA is to prevent the issuance of
comnetinq decrees in sister states."           Nielsen v.    Nielsen   (La.
1985),     472 So. 2d 133,   136.   (Emphasis    supplied.)      See    also:
Peterson v.     Peterson (Me. 1983), 464 A.2d 202, 204.        ("Both the
UCCJA and PKPA were enacted to prevent jurisdictional conflict and
competition     over child custody....")    (Emphasis added.)         In the
instant case, there is no other state competing with Montana for
jurisdiction.     Neither Karen nor Scott have sought to invoke the
jurisdictional powers of the Washington courts.      Since the State of
Washington is not attempting to compete with the State of Montana
for jurisdiction in the matter of child custody, the PKPA is not
invoked.      We conclude that the trial court correctly determined
that the PKPA does not apply in this case.
    B. MONTANA   UNIFORM CHILD CUSTODY JURISDICTION     ACT (MUCCJA)
     Next, we must determine whether Montana has subject matter
jurisdiction over the child custody issues under the MUCCJA, which
is found at Chapter 7 of Title 40.      Scott argues that "Section 40-
4-211, MCA,     is also pertinent to this case."      He contends that

                                    7
Montana was the home state of the children when the proceedings
were commenced and further, jurisdiction is established in Montana

because the petition for dissolution was filed in Missoula,

Montana.     Karen states that Montana is unable to meet any of the

jurisdictional requirements of the MUCCJA and therefore, it does
not have jurisdiction in the instant case.

     Section    40-7-104,   MCA,    states that "[t]he jurisdictional

provisions of 40-4-211 apply to this chapter."        Section   40-4-211,
MCA, is the *'premier jurisdictional hurdle which must be overcome

before a district court may modify a child custody decree with
interstate     implications."      In re Marriage of Lance (1984),   213
Mont. 182, 188, 690 P.2d 979, 982, citing In re the Marriage of
Bolton (1984), 212 Mont. 212, 218, 690 P.Zd 401, 404.       Section 40-

4-211, MCA, provides:

     Child custo&y jurisdiction - commencement of proceedings.
     (1)   A court of this state competent to decide child
     custody matters has jurisdiction to make a child custody
     determination by initial or modification decree if:
           (a) this state:
           (i) is the home of the child at the time of
     commencement of the proceedings: or
           (ii) had been the child's home state within 6 months
     before commencement of the proceeding and the child is
     absent from this state because of his removal or
     retention by a person claiming his custody or for other
     reason and a parent or person acting as parent continues
     to live in this state: or
           (b) it is in the best interest of the child that a
     court of this state assume jurisdiction because:
           (i) the child and his parents or the child and at
     least one contestant have a significant connection with
     this state: and
           (ii) there is available in this state substantial
     evidence concerning the child's present or future care,
     protection, training, and personal relationships: or
           (c) the child is physically present in this state
     and:
           (i) has been abandoned; or
                                      8
            (ii) it is necessary in an emergency to protect him
      because he has been subjected to or threatened with
      mistreatment or abuse or is neglected or dependent: or
            Cd)  (i.) no other state has jurisdiction under
      prerequisites     substantially in     accordance    with
      subsections (l)(a), (l)(b), or (l)(c) of this section or
      another state has declined to exercise jurisdiction on
      the ground that this state is the more appropriate forum
      to determine custody of the child: and
            (ii) it is in his best interest that the court
      assume jurisdiction.
            (2) Except under subsections (l)(c) and (l)(d) of
      this section, physical presence in this state of the
      child or of the child and one of the contestants is not
      alone sufficient to confer jurisdiction on a court of
      this state to make a child custody determination.
      Section   40-4-211(1)(a),    MCA,   requires the trial court to

determine which state is the child's home state or his home state

within the past 6 months.        "Home state" means "the state in which
the child, immediately preceding the time involved, lived with his

parents,   [or] a parent... for at least 6 consecutive months...."

Section 40-7-103, MCA.      In the instant case, Scott consented to

Karen's move to Washington with the boys in 1985.              They have

consistently resided with her in the State of Washington since that
time with the exception of visitation with Scott and/or the

paternal   grandparents.    Washington is unquestionably the home

state,   not Montana.   Lance, 690 P.2d at 983.   This   determination
comports with one of the general purposes of the MUCCJA, which is

to:

      (c) assure that litigation concerning the custody of a
      child takes place ordinarily in the state with which the
      child and his family have the closest connection and
      where   significant   evidence   concerning   his  care,
      protection, training, and personal relationships is most
      readily available and that courts of this state decline
      the exercise of jurisdiction when the child and his
      family have a closer connection with another state....


                                      9
Section 40-7-102(1)(c), MCA.              Section 40-4-211(1)(a), MCA, does not
apply to the instant case.
     Under     5       40-4-211(1)(b), MCA, Montana has jurisdiction if the

child    and   his        parents,   or    at     least    one   contestant      have    a

significant        connection   with      Montana    a&    substantial     evidence     is

available here concerning the children's present or future care,

training, and personal relationships.                    Mark and Tom have lived in

Washington for the greater majority of their lives.                            Scott    has
significant connections with Montana but the boy's connection stems
from visitation with their father.                         Even if       the   boys    had

significant connections with Montana, there must also be available

in the state substantial evidence concerning their "present or

future   care,         protection,   training,       and personal relationships.'*

Section 40-4-211(l)(b)(ii),            MCA.         In this case,    Mark and Tom's

friends, classmates, teachers and physicians reside in Washington

where the boys have resided for the last 7 years.                    Again,      under 5
40-7-102(1)(c),          MCA, above, the requirements of subsection (l)(b)

of 5 40-4-211, MCA, simply cannot be met in this case.

     Subsection (l)(c) of 5 40-4-211, MCA, requires that the child

be physically present in this state & have been abandoned or that

an emergency situation necessitates the child's protection under

subsection (l)(c).           In this case, the children are not physically

present in Montana nor are there any allegations of abandonment,

mistreatment, abuse or neglect.                 Thus, the requirements of        5 40-4-

211 (1) (cl I MCA, cannot be met.
     Under         §     40-4-211(1)(d),          MCA,    this   state     may    assume


                                             10
jurisdiction if no other state has jurisdiction under guidelines
comparable to those of subsections (l)(a),          (b) and (c) or another

state has declined jurisdiction because this state is a more
appropriate forum and it is in the children's best interest that

this court assume jurisdiction.            Since there has been no contact
with the courts in the State of Washington, it cannot be said that

Washington, the boys' home state, would not have jurisdiction nor

that it would decline jurisdiction. Neither can it be said that it

is in the best interest of the children for child custody to be

adjudicated in Montana.       As stated earlier, the boys do not have a
significant connection with Montana nor would substantial evidence

be found in Montana regarding their present and future care and

training.    Finally, the boys do not live in Montana, have not lived
here in years and there is no threat or emergency to necessitate

Montana's    claim   to   jurisdiction.     In conclusion, Montana   cannot
claim jurisdiction over child custody matters in this case and the

trial court correctly concluded that Montana does not have subject

matter jurisdiction in this case.

                          II. EVIDENTIARY HEARING
     Scott argues that under Pierce v. Pierce (1982), 197 Mont. 16,

640 P.2d 899, "when dealing with the children's best interests, an
evidentiary hearing is the only means of determining those best

interests as they relate to jurisdiction." However, Karen counters

that this issue is being raised for the first time on appeal and

therefore,    should not be addressed.         Scott does not discuss this

assertion in his reply brief;         his silence and a review of the


                                      11
record reveal that this is, indeed, the first time this issue has

been raised.         It is a settled rule in Montana that we will not

review an issue raised for the first time on appeal.                       In re

Marriage of Starks (1993), 50 St. Rep. 719, 722, _ Mont. __, 855
P.2d 527, 532.        Therefore, we decline to address this issue.

                                 III. MOTION TO STRIKE
        Scott's final issue on appeal concerns his request to strike

a provision in the April 26, 1985 order, stating that "visitation

rights herein are subject to the Respondent being concurrent in his

child     support     obligations."       However,   Karen argues that Scott
should have appealed this              issue within 30 days of the 1985

judgment.        Alternatively,      if the issue is before the Court, she
contends that although the trial court erroneously used the word

V'concurrent'V     instead of current, the trial court's intention was to

require child support payment before the exercise of visitation.
Given Scott's continuing, flagrant abuse of his support obligations

we will address this issue.

        At the outset, we note that visitation and child support are

not     interdependent.      State ex rel. Dewyea v. Knapp (1984),           208
Mont. 19, 22-23, 674 P.2d 1104, 1105-1106; State ex rel. Blakeslee

v.    Horton     (1986),   222 Mont. 351,   355,   722 P.2d 1148, 1150.

However,       in this case,       a review of the record reveals a clear
intention by the trial court to ensure that child support would be

current before visitation could be exercised based on Karen's

continuing child support problems and the parties' stipulation on

the record to that provision.


                                          12
        Karen had previously reported to the trial court that she was
not being paid child support.       In her Petition for Modification of

Amended Decree of Dissolution, and affidavit, both signed on

January 31, 1985, she contended that Scott was in arrears in the
amount of $2,800.00.        In her February 5, 1985 Motion for Temporary

Order, she again stated "[t]hat Respondent is in arrears for months

July, 1984, until January, 1985 in the amount of $2,800.00." These

documents indicate that Karen was concerned about the child support

arrearages,    and that she made the court aware of Scott's non-

compliance.
        A simple reading of Finding of Fact 10 from the trial court's

order of April 26, 1985, makes it evident that the trial court

intended to require that the child support be current before Scott

exercised     visitation.     It states "[t]hat the visitation rights
herein are subiect the Respondent being concurrent [sic] in his

child    support."    (Emphasis added.)      The visitation rights are

"subject to"    the condition that the child support obligations be

met.    That condition is an indisputable mandate, that child support

payments were to be current.       The trial court made this requirement

a condition of Scott's exercise of visitation.
        The following portion of the February 21, 1985 transcript

further clarifies this issue and provides as follows:

        (By Mr. MacDonald): The visitation rights as set forth
        herein are by stipulation subject to the Respondent being
        concurrent in the child support obligations at the time
        of the commencement of his child support obligations. I
        realize, your Honor, that this is an unusual stipulation,
        as some of these proceedings are, but I would remind the
        court we have been through this. This is now our third
        appearance in Court. No child support has been paid to

                                      13
       date, and this agreement is being made by stipulation of
       the parties in view of those circumstances.
       THE COURT: I did't quite understand what you said about
       visitation current in child support. You used --
       MR. MacDONALD:            Excuse me.
       THE COURT:            I would like you to repeat it.
       MR. MacDONALD: All visitation rights of the Respondent
       are conditioned upon his being current in the payment of
       child support at the date he is exercising           his
       visitation.   That is, if he is not current, through the
       Clerk of Court, then the visitation will not take place.
       .    .   .

       MR. MacDONALD:  Could the Court have both the parties
       stipulate on the record that they find the agreement
       acceptable?
       THE COURT:            Dr. Erler?
       MR. ERLER:            Acceptable.
       THE COURT:            And you?
       MRS. ERLER:            Yes.
       It is apparent that Scott is using a minor mistake in an
otherwise clear order to avoid his child support obligations.                His
position            is   untenable.     A review of the record and a careful
reading of the trial court's order make it clear that child support
is not dependent upon the exercise of visitation, but that
visitation is conditioned upon child support payments being current
at the time of visitation.                His argument, wholly unsupported by the
record, leads us to deny his request to strike that portion of the
trial court's order.                  In so doing, we stress, however, that the
facts and stipulation of the parties in this case are unique. This
case       shall not hereafter be              cited for the proposition     that

                                              14
visitation is dependent upon child support being current: the two
are not interdependent.
AFFIRMED.


1.   The PKPA provides as follows:

     Full   faith   and  credit   given to   child   custody
     determinations
     (a)   The appropriate authorities of every State shall
     enforce according to its terms, and shall not modify
     except as provided in subsection (f) of this section, any
     child custody determination made consistently with the
     provisions of this section by a court of another State.

     (b)    As used in this section, the term--
            (1)   sc:hild" means a person under the age of
            eighteen:
            (2) llcontestant" means a person, including a parent,
            who claims a right to custody or visitation of a
            child:
            (3)   "custody   determination" means    a judgment,
            decree, or other order of a court providing for the
            custody or visitation of a child, and includes
            permanent and temporary orders, and initial orders
            and modifications:
            (4)   "home State"    means   the  State in which,
            immediately preceding the time involved, the child
            lived with his parents, a parent, or a person
            acting as parent, for at least six consecutive
            months, and in the case of a child less than six
            months old, the State in which the child lived from
            birth with any of such persons.           Periods of
            temporary absence of any of such persons are
            counted as part of the six-month or other period:
             (5) "modification" and "modify" refer to a custody
            determination which modifies, replaces, supersedes,
            or otherwise is made subsequent to, a prior custody
            determination concerning the same child, whether
            made by the same court or not;
            (6) "person acting as a parent" means a person,
            other than a parent, who has physical custody of a
            child and who has either been awarded custody by a
            court or claims a right to custody:
             (7) lqphysical custody" means actual possession and
            control of a child: and
             (8) "State" means a State of the United States, the
            District of Columbia, the Commonwealth of Puerto
            Rico, or a territory or possession of the United
            States.

     (c) A child custody determination made by a court of a
     State is consistent with the provisions of this section

                                  15
only if--
      (1) such court has jurisdiction under the law of
     such State: and
      (2) one of the following conditions is met:
           (A) such State (i) is the home State of the
           child on the date of the commencement of the
           proceeding, or (ii) had been the child's home
           State within six months before the date of the
           commencement of the proceeding and the child
           is absent from such State because of his
           removal or retention by a contestant or for
           other reasons, and a contestant continues to
           live in such State;
           (B)   (i) it appears that no other State would
                have jurisdiction under subparagraph (A),
                and (ii) it is in the best interest of
                the child that a court of such State
                assume jurisdiction because (I) the child
                and his parents, or the child and at
                least one contestant, have a significant
                connection with such State other than
                mere physical presence in such State, and
                 (II) there is available in such State
                substantial    evidence    concerning     the
                child's     present    or    future     care,
                protection,     training,    and    personal
                relationships;
           (C) the child is physically present in such
           State and (i) the child has been abandoned, or
           (ii) it is necessary in an emergency to
           protect   the child     because he      has been
           subjected to or threatened with mistreatment
           or abuse;
           (U)   (i) it appears that no other State would
                have jurisdiction under subparagraph (A),
                 (W, CC), or (W, or another State has
                declined to exercise jurisdiction on the
                ground that the State whose jurisdiction
                 is in issue is the more appropriate forum
                to determine the custody of the child,
                and (ii) it is in the best interest of
                the    child   that   such    court    assume
                jurisdiction: or
           (E) the court has continuing          jurisdiction
           pursuant to subsection (d) of this section.
(d) The jurisdiction of a court of a State which has made
a child custody determination consistently with the
provisions of this section continues as long as the
requirement of subsection (c)(l) of this section
continues to be met and such State remains the residence
of the child or of any contestant.

(e) Before a child custody determination is made,
reasonable notice and opportunity to be heard shall be
given to the contestants, any parent whose parental

                             16
     rights have not been previously terminated and any person
     who has physical custody of a child.

     (f) A court of a State may modify a determination of the
     custody of the same child made by a court of another
     State, if--
           (1) it has jurisdiction to make such a child
          custody determination: and
           (2) the court of the other State no longer has
          jurisdiction, or it has declined to exercise such
          jurisdiction to modify such determination.

     (g) A court of a State shall not exercise jurisdiction in
     any proceeding for a custody determination commenced
     during the pendency of a proceeding in a court of another
     State where such court of that other State is exercising
     jurisdiction consistently with the provisions of this
     section to make a custody determination.

28 USA s 1738A.




We Concur:




                                17